Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.


DETAILED ACTION
	.  Claims 1-18 are currently pending in this application.  Applicant has elected Species 1 without traverse in the reply filed on 4/21/2021.  Claims 3, 4, 5, 8 are withdrawn from further consideration. Claims 1, 2, 6, 7, 9-18, and 10 are currently under examination.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WATANABE (4,025,132).

Regarding Claim 14 teaches A pulley device for a tensioner roller or winding roller of a transmission element, comprising: a pulley (23)(Fig. 4), a bearing (11) having an outer ring (13) surmounted by the pulley (23), an inner ring (12) which is located coaxially with the outer ring (13) to form a radial space therebetween, and at least one row of rolling elements (14) located in the radial space, the inner ring (12) defining a mounting bore configured to receive a fastener (33) therein, and an annular protective flange (31) having a first radial portion of small diameter provided with an inner edge forming a bore of the flange and an outer edge, the first radial portion (portion of 31 contacting 12) bearing against a front surface of the fixed inner ring, a second radial portion (portion of 31 extending radially outward from the radially inner portion and axially farthest from the bearing 11) of large diameter provided with an inner edge and an outer edge, and a substantially axial intermediate portion (portion of 31 extending 

Regarding Claim 15 teaches wherein the intermediate portion (portion of 31 extending axially and connecting the axially inner portion and the axially outer portion of 31) of the flange is cylindrical.

Regarding Claim 16 teaches wherein the outer edge of the second radial portion (portion of 31 extending radially outward from the radially inner portion and axially farthest from the bearing 11) of large diameter extends in the immediate vicinity of the pulley so as to form a narrow passage (Fig. 4).


Allowable Subject Matter
Claims 1, 2, 6, 7, 9-13, 17, 18 are allowed.
The prior art does not teach or suggest when viewed in cross-section an end of the annular protective flange closest to the inner edge extends radially outwardly away from the fastener such that the end of the annular protective flange is located between the circumferential groove and the fastener with the other elements in Claim 1.

The prior art does not teach or suggest an annular protective flange having a first radial portion of small diameter provided with an inner edge forming a bore of the annular protective flange and an outer edge, the first radial portion bearing against a front surface of the inner ring and against a front surface of the spacer, a second radial portion of large diameter provided with a second inner edge and a second outer edge, and a substantially axial intermediate portion connecting the outer edge of the first radial portion and the inner edge of the second radial portion, when viewed in cross-section an end of the annular protective flange is located in the circumferential groove with the other elements in Claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654